In an action to recover for injuries sustained by being thrown from defendant’s trolley car by reason of the closing of the doors as he was entering, the jury rendered a verdict for plaintiff in the sum of $2,500. The court granted defendant’s motion to set aside the verdict on the ground of excessiveness unless plaintiff consented within ten days to reduce the verdict to $1,500. Such consent was filed. Judgment reversed on the facts and a new trial granted, with costs *738to appellant to abide the event, on the ground that the verdict was against the weight of the evidence. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.